Citation Nr: 1622447	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the left shoulder


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from November 1951 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board reopened the claims for service connection and remanded the case to the RO for additional development.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis of the right shoulder was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

2.  Arthritis of the left shoulder was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

2.  The requirements to establish entitlement to service connection for arthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  The Veteran was also afforded a hearing before the Decision Review Officer in December 2013.  A transcript is in the records.  Neither the Veteran nor his representative has asserted any deficiency in the hearing.  Scott v. McDonald,      789 F.3d 1375 (Fed. Cir. 2015).

The Board also notes that actions requested in the prior remands have been undertaken.  VA medical records were obtained, as was a VA medical opinion.  Additionally the Veteran was asked to provide information and release forms concerning relevant private treatment.  The Veteran has not identified any additional medical providers.  Accordingly, the Board finds that there has          been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his active service caused his current arthritis in each shoulder.  He has argued his duties required repetitive lifting of heavy material.  He also recalls injuring the shoulders while playing volleyball shortly before discharge in 1970 or 1971.  He also reported frequently having to stand guard in cold weather as a cause of his arthritis. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with arthritis in each shoulder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show the Veteran sought treatment for pain radiating to the left shoulder from the chest in January 1954 when he had pneumonia.  He also sought treatment for his left shoulder in October 1971 with a six week history of pain.  The examination revealed full range of motion.  An X-ray of the left shoulder showed questionable roughening on the lower lateral border of the clavicle.  The radiologist said there was probable old trauma of the left clavicle.  X-rays revealed probable old trauma to the left clavicle.  The impression was bicipital tendonitis.  The retirement physical and history in June 1971 indicated the Veteran reported pain or arthritis in his knee but did not report any shoulder problems or arthritis as  it related to the shoulders.  

The first treatment for either shoulder following service was in June 1983 where a VA progress note showed complaints of bilateral shoulder pain with the examiner's impression of fibromyositis.  

In a VA discharge summary dated in November 1986, the Veteran reported arthritis in the right upper extremity and that he sustained an injury playing volleyball in service.  

In a VA examination in January 1987, he was diagnosed with right shoulder osteoarthritis.  The examination noted that an X-ray dated in 1983 showed mild degenerative changes of the right shoulder.  

A December 1998 X-ray of the right shoulder showed mild acromioclavicular joint space narrowing, which the radiologist considered within normal limits for the Veteran's age.  

Outpatient records dated from 1998 to 2001 show that the Veteran complained of right shoulder pain at various times but by September 2000, he had pain in both shoulders with the right worse than the left.  It was also noted that an MRI study  the previous year had shown arthritis of both shoulders.  

In September 2012 a VA clinician wrote a note that the Veteran's shoulder "pain and disability is at least as likely as not contributed to by his military service."  The history recorded a volleyball accident in 1971 while the Veteran was in the military.  



In an October 2012 VA examination, the VA examiner diagnosed osteoarthritis of   the acromioclavicular joints.  The X-rays described moderate right and mild left degenerative joint disease.  In addition, there was minimal right glenohumeral degenerative joint disease.  The examiner noted the Veteran's reports of left shoulder pain in service and arthritis at separation but the service treatment records did not indicate trauma to either shoulder or diagnosis of shoulder arthritis.  He concluded that the Veteran's bilateral shoulder arthritis was less likely than not incurred in or caused by his service as there was no specific finding suggestive of shoulder trauma leading to acromioclavicular joint arthritis.  

In a June 2013 opinion, a VA physician also determined that the Veteran's bilateral shoulder disability was not related to service.  Specifically, the examiner noted that the current degenerative changes were "likely changes from natural progression of disease with age."  Regarding the left shoulder, the examiner specifically noted that it was not related to his in-service treatment in 1971.  He stated that if that incident caused the arthritis of the left acromioclavicular joint, it would currently be significantly worse, especially after the number of years between the incident and now.  It would also be greater than the right shoulder disability, which it was not.  Instead, the degenerative changes of the right acromioclavicular joint were worse than the left.  

In a November 2015 addendum, the June 2013 VA physician expounded upon his conclusion.  The examiner stated that as of 2006, the Veteran had early degenerative changes in his shoulders when the Veteran was in his 70's.  He stated that common medical sense would indicate if his bilateral shoulder arthritis were truly due to service, then X-rays of these changes would be much more dramatic and severely pronounced, rather than mild-moderate, especially after so many years have elapsed.  Any service event was likely an isolated event and not a chronic disability.  Therefore, the examiner concluded once again that the bilateral shoulder arthritis is less likely due to or aggravated by any incident in service. 




As there is no medical evidence of arthritis in either shoulder in service or within   one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

On this question, the most probative evidence of record is the opinions of the VA examiners in October 2012, June 2013, and November 2015.  The examiners concluded the Veteran's claimed bilateral shoulder disabilities are not likely 
related to an injury during service such as the volleyball injury or any other service incident such as repetitive lifting or cold exposure.  Otherwise, medical science  would expect far greater progression then what exists in this Veteran.  The opinions were provided following review of the claims file, considered VA examination findings, and provide adequate rationale for the conclusion reached.  The examiners specifically acknowledged the injury in service and how the Veteran believes his disabilities arose but found the current disabilities were not related to any acute         or cumulative injury in service.  The examiners, particularly the 2013 and 2015 examiner, also provided adequate rationale for the conclusion.  Thus, the Board    finds the opinions are adequately supported and consistent with the other evidence    of record.  Accordingly, the VA examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The Board acknowledges that a VA medical provider in September 2012 noted the Veteran's report of a volleyball injury in service with pain ever since.  The physician stated that she suspected his current pain and disability is at least as likely as not contributed to by his military service.  However, the physician did not review the claims file or the service separation history and physical reports revealing no complaints or findings of any shoulder disability.  Moreover, no rationale for the opinion was provided.  Accordingly, the Board provides the opinion little, if any, probative weight.  Id., see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)   ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").




While the Veteran believes that his current arthritis in each shoulder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms   but not to provide medical diagnosis).  In this regard, the diagnosis and etiology    of arthritis and shoulder disorders are matters not capable of lay observation,      and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his shoulder disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to     the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current shoulder disabilities is not competent medical evidence.   The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence is against a finding that the current bilateral shoulder disabilities are related to service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for arthritis of the right shoulder is denied.

Service connection for arthritis of the left shoulder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


